ORIGINAI                                                            06/21/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 22-0005


                                      PR 22-0005
                                                                         FILED
                                                                          JUN 21 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
IN RE THE MOTION OF ARRON B. NESBITT
FOR ADMISSION TO THE BAR OF THE STATE                                   ORDER
OF MONTANA




      Arron B. Nesbitt has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Nesbitt has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Arron B. Nesbitt may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.         s_>4
      DATED this   et     day of June, 2022.



                                                             Chief Justice
    Justices




2